ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Johnson, 2013 IL App (1st) 103361




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    SYDNEY JOHNSON, Defendant-Appellant.



District & No.             First District, Sixth Division
                           Docket No. 1-10-3361


Filed                      March 15, 2013
Rehearing denied           April 5, 2013


Held                       Defendant’s conviction and sentence for second degree murder were
(Note: This syllabus       upheld where the evidence and testimony supported the verdict that
constitutes no part of     defendant fatally stabbed the victim in a gang-related fight, the evidence
the opinion of the court   supported the trial court’s decision to sua sponte instruct the jury on
but has been prepared      second degree murder, the exclusion of the alleged inculpatory statements
by the Reporter of         made by an eyewitness was not an abuse of discretion, and defendant’s
Decisions for the          right to confrontation was not violated when a forensic scientist was
convenience of the         allowed to testify about her testing of certain evidence.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-CR-13171; the
Review                     Hon. Nicholas Ford, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Jennifer L. Bontrager, all of
Appeal                     State Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Amy
                           M. Watroba, and Judy L. DeAngelis, Assistant State’s Attorneys, of
                           counsel), for the People.


Panel                      JUSTICE REYES delivered the judgment of the court, with opinion.
                           Justices Hall and Gordon concurred in the judgment and opinion.


                                              OPINION

¶1          Following a jury trial, defendant Sydney Johnson was convicted of second degree murder
        and was sentenced to a prison term of 18 years. Defendant contends on appeal: (1) he was
        not proven guilty beyond a reasonable doubt; (2) the trial court erred by sua sponte
        instructing the jury on second degree murder; (3) the trial court erred in refusing to allow him
        to question a witness about inculpatory statements the witness allegedly made; (4) he was
        denied his right of confrontation when the trial court permitted the State to present forensic
        evidence through the testimony of a witness who did not perform the testing or analysis; (5)
        the trial court erred when it refused to permit him to impeach a witness regarding the
        witness’s alleged mental illness; (6) the trial court improperly relied upon his prior out-of-
        state felony convictions, which qualified him for sentencing as a Class X offender; and (7)
        his sentence was excessive. We hereby affirm the judgment of the trial court.

¶2                                        BACKGROUND
¶3          Defendant was charged with first degree murder for the fatal stabbing of the victim,
        Daniel Santoyo. The charges against defendant were the result of an altercation between
        defendant and the victim during the early evening hours of June 7, 2008, near 49th Street and
        Marshfield Avenue in Chicago.
¶4          James Godfrey testified at trial that on the day of the stabbing, James and the victim and
        their families were returning from the beach when they stopped at their friend Alfredo’s1
        home, which was located near 49th Street and Marshfield Avenue. While James went inside
        Alfredo’s home, the victim went across the street to William Johnson’s home.2 James went
        to find the victim, and as they were leaving, defendant and his cousin Lewis (Rookie)
        Johnson were standing in the doorway. Defendant said to James and the victim, “what the


               1
                Alfredo’s last name does not appear in the record.
               2
                Defendant and William Johnson are not related.

                                                  -2-
     f*** are you’s doing here, this ain’t your hood no more. Get the f***out of here.” Defendant
     further said, “there ain’t no Souls no more over here.” James explained that “Souls” referred
     to the street gang the Latin Souls, to which James and the victim had belonged. Defendant
     had also been a Latin Soul but at the time of the stabbing was a member of the Gangster
     Disciples street gang. The four men walked to the sidewalk, with defendant and the victim
     arguing. Defendant then struck the victim in the forehead and the victim punched defendant.
     The victim and defendant continued fighting while James ran to his automobile to retrieve
     a pipe. James attempted to give the pipe to the victim to use in the altercation, but the victim
     threw down the pipe and told James he only wanted to fight with his fists. Lewis then threw
     a brick at the victim before fleeing the scene. James turned to go back to his vehicle when
     he heard his wife and the victim’s wife yelling, “he’s stabbing him, he’s stabbing him, he’s
     stabbing him.” James turned around and observed the victim holding his side and defendant
     was standing in the middle of the street. Defendant then fled the scene. The victim was
     wearing a sleeveless T-shirt, which was ripped during the fighting but never came off.
     Defendant was wearing a white T-shirt as well as a sleeveless t-shirt. On cross-examination,
     James testified that the victim was winning the fight against defendant. James stated he did
     not actually observe defendant stab the victim because he had turned away from the fight to
     return to his vehicle. On redirect examination, James stated that defendant and the victim
     were fighting near two parked automobiles and nobody else was fighting or standing beside
     them. He further stated that Lewis had already fled the scene before the stabbing occurred.
¶5        James’s wife, Dawn Godfrey, testified she did not know defendant or Lewis before the
     day of the stabbing. She and the victim’s wife and their children were waiting for James and
     the victim in their vehicle, which was parked about 10 to15 feet away from the altercation.
     She heard defendant tell James and the victim to “get off this block” and “you don’t belong
     here.” The victim had been wearing a sleeveless shirt, which he ripped off during the fight
     and defendant had been wearing a T-shirt. She observed defendant and the victim fighting
     near two parked automobiles and the victim was on top of defendant. Dawn observed
     defendant stab the victim about seven to nine times. She did not observe where the knife
     came from but described it as about four inches long. Nobody else was involved in the fight
     and Lewis fled the scene when the stabbing commenced. After the stabbing, defendant ran
     to the middle of the street, held the knife up, and said, “you want some, bitch,” before fleeing
     the scene. Several days later, on June 12, Dawn viewed a lineup, identifying defendant as the
     person who stabbed the victim. On cross-examination, Dawn denied telling investigators
     from the public defender’s office she had not observed a knife. She also denied telling
     investigators that Lewis had been standing near the fight. Dawn admitted that after the
     stabbing, she reviewed a photo array but was unable to identify defendant because the
     photographs were “grainy.” She denied telling investigators that “all black people look
     alike.”
¶6        The victim’s wife, Megan Reilly, testified she also did not know defendant before the day
     of the stabbing. She heard defendant and the victim arguing and defendant told the victim
     to “get off the block.” Megan observed defendant hitting the victim with something, but
     could not see what it was. Although, when defendant fled the scene, she observed that he had
     a knife in his hand. The victim was wearing a gray, sleeveless shirt, but had ripped it off

                                               -3-
       before the fight began. She was unable to remember whether defendant was wearing a shirt
       after the fight, but defendant had on a white shirt during the fight. Several days later, on June
       12, Megan viewed a lineup and identified defendant as the individual who stabbed the
       victim. On cross-examination, she admitted she was not able to identify defendant in a photo
       array at the scene. On redirect examination, Megan stated she observed defendant make a
       jabbing motion, but did not observe the knife while defendant was making the jabbing
       motions. She further stated there was nobody else near defendant and the victim when
       defendant was making the jabbing motions.
¶7         Defendant’s cousin, Lewis Johnson, testified that prior to the stabbing, he was at the
       “candy store,” having his hair braided when defendant entered.3 He and defendant went to
       William Johnson’s home where they encountered James and the victim. Defendant told
       James and the victim they did not belong in the neighborhood. Defendant said he was a “Soul
       Killer,” which was a reference to James and the victim’s gang affiliation. When defendant
       and the victim commenced fighting, James approached Lewis and started swinging the pipe
       at Lewis and defendant, so Lewis threw two or three bricks at James. The victim’s friend,
       Alfredo, whom they also referred to as “Smoke Dog,” came outside and both Alfredo and
       the victim were “jumping” on defendant. Lewis observed defendant swing at the victim with
       a knife and then observed the victim bleeding. Lewis then fled the scene and returned to the
       “candy store.” Defendant came running in shortly thereafter with a knife in his hand and he
       was not wearing a shirt. Prior to the stabbing, defendant had been wearing a white T-shirt and
       a white tank top. Defendant wrapped up the knife and placed it in a bag.
¶8         During Lewis’s testimony, the State asked the trial court for permission to treat Lewis
       as a hostile witness, which the trial court permitted. The State then impeached Lewis with
       his grand jury testimony in which he testified the victim had taken the pipe from James but
       threw it on the ground saying he did not need to fight with the pipe. The State also
       impeached Lewis with his grand jury testimony in which he testified he had observed
       defendant’s knife prior to the stabbing and defendant carried the knife “all the time.” The
       State further impeached Lewis with his grand jury testimony in which he testified that when
       defendant ran into the “candy shop” he asked for peroxide to clean the knife.
¶9         On cross-examination, Lewis denied stabbing the victim and denied telling anyone he
       stabbed the victim. On redirect examination, Lewis stated that several family members were
       “putting pressure on him” and “threatening him” regarding the stabbing.
¶ 10       Chicago Police Officer Thomas Ellerbeck recovered several items from the scene
       including a brick, half a brick, a white T-shirt with red stains, a sleeveless white shirt with
       a red stain and a gray sleeveless shirt.
¶ 11       Cindy Lee, a forensic scientist, tested the evidence recovered from the scene for the
       presence of blood. No blood was found on the bricks or the gray, sleeveless shirt. The white
       T-shirt and white, sleeveless shirt tested positive for the presence of blood.
¶ 12       Katherine Martin, a forensic scientist employed at the Illinois State Police crime lab,
       testified she conducted tests on the evidence she received, which was a white, sleeveless shirt

               3
               The “candy store” is actually a home where a woman sells candy and braids hair.

                                                 -4-
       and a bloodstain from that shirt. She determined that the shirt contained a mixture of two
       DNA profiles and defendant could not be excluded from the profile, but the victim could be
       excluded. She also stated that when she applied statistics to the profile she found that 1 in
       560 blacks, 1 in 1,300 whites and 1 in 19 Hispanics could not be excluded from having
       contributed to the mixture. Martin further testified the bloodstain matched the victim’s
       profile, but not defendant’s profile.
¶ 13       Dr. James Filkins testified he performed the victim’s autopsy. The victim had stab wound
       injuries to his lungs, liver, pulmonary artery, and various muscle tissue. The victim also
       sustained the following stab wounds: two to his left shoulder, located on the top and front
       of the shoulder; two to his chest, which involved his right lung, pulmonary artery and liver;
       one to his right hip; and three to his back, located on the upper left (which struck the lung),
       right side and lower left side of his back.
¶ 14       Miguel Soria testified for the defense. At the time of the stabbing, Soria lived at 4934
       South Marshfield Avenue. At approximately 6 p.m. on that day, Soria was outside his home
       with his wife and children. He observed some Hispanic men arguing with some black men
       and then one of the Hispanic men and one of the black men started fighting in the street.
       Soria was about 40 feet away from the altercation. He noticed the Hispanic man was holding
       a pipe but was not using it in the fight. Soria never observed a knife in either of the men’s
       hands. As the two men were fighting, he observed another black man with a knife in his hand
       running toward the fight. The man with the knife started poking the Hispanic man with the
       knife. Soria called 911 after he observed what happened, but no police officers came to speak
       to him. On cross-examination, he admitted he was unable to recognize defendant and did not
       know whether defendant was involved in the fight. Soria also stated he did not observe
       anyone throw a brick during the fight.
¶ 15       Marisa Figueroa, who is a criminal defense investigator, testified she interviewed Dawn
       Godfrey and Dawn told Figueroa she did not observe a knife in defendant’s hand. Dawn also
       told Figueroa she was unable to identify anyone from the photo array because the pictures
       were very grainy and of poor quality and “all black people look alike.”

¶ 16                                         ANALYSIS
¶ 17                                     I. Reasonable Doubt
¶ 18       Defendant first contends the State failed to prove him guilty of second degree murder
       beyond a reasonable doubt because the eyewitness testimony and physical evidence
       suggested Lewis Johnson stabbed the victim.
¶ 19       When reviewing the sufficiency of the evidence in a criminal case, we must determine
       whether, after viewing the evidence in the light most favorable to the State, any rational trier
       of fact could have found the essential elements of the crime beyond a reasonable doubt.
       Jackson v. Virginia, 443 U.S. 307, 319 (1979); People v. Smith, 185 Ill. 2d 532, 541 (1999).
       We will not reverse a criminal conviction unless the evidence is so unreasonable, improbable
       or unsatisfactory as to create a reasonable doubt of the defendant’s guilt. People v. Rowell,
       229 Ill. 2d 82, 98 (2008). A reviewing court does not retry the defendant or substitute its
       judgment for that of the trier of fact with regard to the credibility of witnesses or the weight

                                                 -5-
       to be given to each witness’ testimony. People v. Jackson, 232 Ill. 2d 246, 281 (2009).
       Rather, we “carefully examine the evidence while bearing in mind that the trier of fact is in
       the best position to judge the credibility of witnesses, and due consideration must be given
       to the fact that the fact finder saw and heard the witnesses.” People v. Herman, 407 Ill. App.
3d 688, 704 (2011).
¶ 20        Defendant first focuses on the stab wounds the victim suffered on the right side of the
       victim’s body. Defendant maintains since he and the victim were facing each other when they
       were fighting and defendant’s back was to the ground with the victim on top of him,
       defendant, who was right-handed, could not have reached across the victim’s large, 250-
       pound body to stab the victim on the right side of the victim’s body. Defendant also points
       to defense witness Miguel Soria’s “unimpeached” testimony that “another young Black man”
       had a knife in his hand and “stabbed the Hispanic man.”
¶ 21        Here, when we consider the testimony and evidence presented at trial, we find it supports
       the jury’s verdict. First, defendant’s contention that defendant did not stab the victim because
       defendant could not have inflicted the wounds to the right side of the victim’s body, fails to
       consider the entirety of Dr. James Filkins’ testimony. Dr. Filkins, who performed the
       victim’s autopsy, testified the victim suffered stab wound injuries to his lungs, liver,
       pulmonary artery and various muscle tissue. The victim also sustained the following stab
       wounds: two to his left shoulder, located on the top and front of the shoulder; two to his
       chest, which involved his right lung, pulmonary artery and liver; one to his right hip; and
       three to his back, located on the upper left (which struck the lung), right side and lower left
       side of his back. The victim suffered multiple stab wounds to various parts of his body,
       which are consistent with the testimony that defendant and the victim were on the ground
       struggling as they fought one another.
¶ 22        Second, defendant’s contention that Miguel Soria’s “unimpeached” testimony
       “corroborates the physical evidence” is not persuasive. Although defendant states Soria’s
       testimony corroborates the “physical evidence,” defendant proceeds to argue that Soria’s
       testimony should be believed because the other eyewitness testimony was inconsistent and
       therefore not believable. The jury heard Soria testify that another man ran up to the two
       individuals fighting and stabbed the victim. The jury also heard Soria’s testimony that he
       never spoke with police officers after the incident regarding what he observed. The jurors did
       not find Soria’s testimony credible or believable and rejected it when they returned a guilty
       verdict. Soria’s testimony conflicted with the eyewitness testimony that only defendant and
       the victim were fighting and Soria was the only witness to testify that another individual
       stabbed the victim. Soria was also about 40 feet from the scene, whereas the other
       eyewitnesses were in close proximity to where the altercation was taking place. Further,
       Soria’s testimony was also doubtful because he did not remember anyone throwing a brick
       during the fight whereas the other eyewitnesses testified as to a brick being thrown and at
       least one brick was recovered from the scene. It was for the jury to determine the credibility
       of the witnesses and the weight to be afforded their testimony. See People v. Sutherland, 223
Ill. 2d 187, 242 (2006). Here, the jury found the evidence was sufficient to sustain
       defendant’s conviction for second-degree murder and this finding is not so unreasonable,
       improbable or unsatisfactory as to create a reasonable doubt of defendant’s guilt.

                                                 -6-
¶ 23                          II. Second Degree Murder Jury Instruction
¶ 24        Defendant contends the trial court erred by sua sponte instructing the jury on second
       degree murder over his objection. Defendant maintains the instruction deprived him of a fair
       trial because the instruction “usurped [his] right to plead not guilty and to persist in that plea,
       imposed an unfair burden on [him] that conflicted with his defense, and instructed the jury
       on an offense unsupported by the evidence, undoubtedly confusing the jurors and causing the
       compromise verdict.”
¶ 25        Section 9-2 of the Criminal Code of 1961 (Code) provides that a person commits second
       degree murder when he commits first degree murder and a mitigating factor is present. 720
       ILCS 5/9-2(a)(2) (West 2008). The elements of first and second degree murder are identical.
       People v. Jeffries, 164 Ill. 2d 104, 122 (1995). Second degree murder differs from first
       degree murder only in the presence of a mitigating factor, such as an alleged provocation or
       an unreasonable belief in justification. People v. Porter, 168 Ill. 2d 201, 213 (1995).
       Therefore, second degree murder is not a lesser-included offense, rather, it is a lesser-
       mitigated offense of first degree murder. Jeffries, 164 Ill. 2d at 122. Generally, a defendant
       cannot be convicted of an uncharged offense unless it is a lesser-included offense of the
       crime charged. This however, is not the case with second degree murder since section 9-2(c)
       of the Code provides that “[w]hen a defendant is on trial for first degree murder *** the
       defendant can be found guilty of second degree murder.” 720 ILCS 5/9-2(c) (West 2008). For
       a defendant to be guilty of second degree murder, the State must first prove the defendant
       guilty of first degree murder beyond a reasonable doubt. 720 ILCS 5/9-2(c) (West 2008). The
       burden then shifts to the defendant to prove the existence of the mitigating factor by a
       preponderance of the evidence. 720 ILCS 5/9-2(c) (West 2008). The determination of
       whether a defendant is guilty of first degree murder or guilty of second degree murder is a
       question for the finder of fact. People v. Simon, 2011 IL App (1st) 091197, ¶ 52.
¶ 26        The purpose of jury instructions is to provide the jury with correct legal rules that can be
       applied to the evidence to guide the jury toward a proper verdict. People v. Pierce, 226 Ill.
2d 470, 475 (2007). The decision to give a certain instruction rests with the trial court, and
       we will not reverse its judgment absent an abuse of discretion. People v. Mohr, 228 Ill. 2d
53, 66 (2008). A trial court abuses its discretion if the jury instructions given are unclear,
       mislead the jury, or are not justified by the evidence and the law. Mohr, 228 Ill. 2d at 65-66.
¶ 27        Subsequent to the parties filing their briefs, on February 7, 2013, our supreme court
       issued its opinion in People v. Wilmington, 2013 IL 112938, which clarified the differences
       between lesser-mitigated and lesser-included offenses with regard to jury instructions.4 The
       court held that a second degree murder instruction was not governed by the same legal
       principles as a lesser-included offense instruction. Wilmington, 2013 IL 112938, ¶ 44. The
       court explained that the defendant has the right to decide whether to submit an instruction
       on a lesser-included offense, noting the decision was “ ‘analogous to the decision of what
       plea to enter.’ ” Wilmington, 2013 IL 112938, ¶ 46 (quoting People v. Brocksmith, 162 Ill.
4
              We granted the State’s motion to cite People v. Wilmington, 2013 IL 112938, as
       supplemental authority.

                                                  -7-
       2d 224, 229 (1994)). A lesser-included offense instruction exposes the defendant to
       “ ‘potential criminal liability, which he otherwise might avoid if neither the trial judge nor
       the prosecutor seeks the pertinent instruction.’ ” Wilmington, 2013 IL 112938, ¶ 48 (quoting
       People v. Medina, 221 Ill. 2d 394, 405 (2006)). This, however, is not the case with the lesser-
       mitigated offense of second degree murder because the defendant can only be guilty of
       second degree murder if first proven guilty of first degree murder. Therefore, the second
       degree murder instruction does not subject a defendant to “potential criminal liability which
       he might otherwise avoid.” Wilmington, 2013 IL 112938 ¶ 48.
¶ 28       Here, the trial court did not abuse its discretion when it instructed the jury on second
       degree murder because the instruction was supported by the evidence. First, the instruction
       did not “usurp” defendant’s right to plead not guilty. Defendant maintained throughout trial
       that although he was engaged in a fight with the victim, he did not stab the victim. The
       evidence presented at trial did not support his theory. There was testimony that defendant
       was losing the fight and defendant had made stabbing motions at the victim during the fight.
       Therefore, there was evidence to support a second degree murder instruction if the jury
       believed defendant had an unreasonable belief in self-defense. As the supreme court
       determined in Wilmington, the considerations that a lesser-included offense instruction
       encompass are not the same for a second degree murder instruction. To find defendant guilty
       of second degree murder, the jury found the elements of first degree murder had been proven,
       but also found a mitigating factor present. The trial court’s determination to sua sponte
       instruct the jury on second degree murder was not an abuse of discretion.

¶ 29                        III. Inculpatory Statements (Lewis Johnson)
¶ 30        Defendant contends the trial court abused its discretion when it prohibited the admission
       of alleged inculpatory statements made by Lewis Johnson pursuant to Chambers v.
       Mississippi, 410 U.S. 284 (1973); People v. Tenney, 205 Ill. 2d 411, 432-33 (2002). Prior to
       trial, defendant filed a motion in limine to admit as substantive evidence alleged hearsay
       statements from Lewis. The motion alleged Lewis made statements “to various people
       indicating that Lewis Johnson stabbed the decedent and that the defendant did not stab
       anyone.” The motion further alleged Lewis admitted stabbing the victim to Tasha Dean,
       Kristi Maxwell and Shakitia Smith on the evening the stabbing occurred. Additionally, the
       motion alleged that several months prior to trial Lewis made statements to Latrice Johnson
       and Kenneth Reed indicating he stabbed the victim. The trial court found the statements
       inadmissible because the Chambers factors had not been met and denied the motion.
       Defendant did not renew the motion or make an offer of proof during the trial.
¶ 31        Testimony as to an out-of-court statement that is offered to establish the truth of the
       matter asserted is hearsay and is generally not admissible in evidence. People v. Lawler, 142
Ill. 2d 548, 557 (1991). However, evidence of an out-of-court statement made against the
       declarant’s penal interest is admissible where justice requires and where sufficient indicia
       of the trustworthiness of the statement are present. People v. Olinger, 176 Ill. 2d 326, 357
       (1997). Illinois courts have adopted and applied the four criteria outlined by the United States
       Supreme Court in Chambers v. Mississippi, 410 U.S. 284, 300-01 (1973), to demonstrate


                                                 -8-
       trustworthiness of hearsay statements. The four criteria to consider in determining whether
       there are sufficient indicia of trustworthiness to render evidence of an out-of-court statement
       against penal interest admissible are: (1) whether the statement was made spontaneously to
       a close acquaintance shortly after the crime had occurred; (2) whether the statement is
       corroborated by other evidence; (3) whether the statement was self-incriminating and against
       the declarant’s penal interest; and (4) whether there was an adequate opportunity to cross-
       examine the declarant. Chambers, 410 U.S. at 300-01. These criteria are merely guidelines
       and are not a condition precedent for a statement to come within the exception and be
       admitted. People v. Tenney, 205 Ill. 2d 411, 435-36 (2002). The primary consideration for
       admissibility is whether the statement was made under circumstances which provide
       considerable assurance of its reliability by objective indicia of trustworthiness. Tenney, 205
Ill. 2d at 435. A court’s determination whether to admit evidence under the hearsay exception
       for a statement made against penal interest is within the sound discretion of the trial court,
       and its ruling will not be reversed absent an abuse of discretion. People v. Bowel, 111 Ill. 2d
58, 68 (1986).
¶ 32        Defendant contends Lewis’s statements bear sufficient indicia of reliability as set forth
       in Chambers and defendant should have been permitted to cross-examine Lewis about the
       statements. Defendant argues the statements should have been admitted since: (1) the
       statements were made to a family member within hours of the stabbing; (2) Miguel Soria’s
       testimony and the physical evidence corroborated the statements; (3) the statements, which
       admitted stabbing the victim, were self-incriminating; and (4) Lewis was available for cross-
       examination.
¶ 33        Here, the trial court did not abuse its discretion in prohibiting the admission of Lewis’s
       alleged inculpatory statements. First, although defendant alleged the statements were made
       to three individuals the same day as the stabbing, as well as two individuals several months
       prior to trial, neither in the motion nor at the hearing on the motion did defendant provide
       any evidence that the alleged statements were actually made to these individuals. Defendant
       did not make an offer of proof or present the court with any evidence from the individuals
       to whom the statements were allegedly made. Further, at trial, Lewis denied stabbing the
       victim and denied making any statements that he stabbed the victim. As a result, the first
       factor is not satisfied. Second, the alleged statement was not corroborated by the evidence.
       Several eyewitnesses testified that only defendant and the victim were fighting and no one
       else approached them and stabbed the victim. Although Soria’s testimony seemingly
       supported defendant’s theory that Lewis stabbed the victim, the jury rejected his testimony.
       The second factor is also not satisfied. Third, if Lewis admitted stabbing the victim, the
       statement is self-incriminating and against his penal interest, thus satisfying the third factor.
       Fourth, Lewis was available for cross-examination, thus satisfying the fourth factor. As noted
       above, these four factors are merely guidelines and our primary consideration is whether the
       statement was made “under circumstances that provide considerable assurance of its
       reliability by objective indicia of trustworthiness.” (Internal quotation marks omitted.)
       Tenney, 205 Ill. 2d at 435. The evidence presented at trial does not provide considerable
       assurance of its reliability. As stated above, Lewis denied making any statements that he
       stabbed the victim and the eyewitness testimony supported his testimony. Further, defendant

                                                 -9-
       was not able to proffer any evidence to the court to support his contention that the alleged
       statements were actually made. As a result, we cannot say that the trial court abused its
       discretion when it prohibited the admission of Lewis’s alleged statements.

¶ 34             IV. Right of Confrontation (Forensic Scientist Katherine Martin)
¶ 35        Defendant contends he was denied his sixth amendment right of confrontation when the
       trial court permitted the State to present forensic evidence through the testimony of forensic
       scientist Katherine Martin, who did not perform the testing or analysis of evidence collected
       from the scene. At trial, defendant argued Martin’s testimony violated his right of
       confrontation as provided for in Crawford v. Washington, 541 U.S. 36 (2004), on the basis
       that two other analysts, Laura Shibert and Jen Belena, also completed some of the DNA
       analysis. The trial court permitted Martin to testify over defendant’s objection. Defendant
       argues on appeal the DNA evidence was testimonial in nature and as such hearsay, unless the
       State called Laura Shibert and Jen Belena to testify, which it did not.
¶ 36        Here, we do not find any evidence to support a Crawford violation. Martin testified she
       performed the analysis and testing on the evidence she received and compared those findings
       with defendant’s buccal swab and the victim’s blood standard. Defendant does not point to
       any evidence in the record that Martin did not perform the testing and analysis that formed
       the basis of her opinion testimony. We conclude no Crawford violation existed because
       Martin’s testimony was based on her personal testing and analysis of the evidence she
       received.

¶ 37              V. Impeachment as to Lewis Johnson’s Alleged Mental Illness
¶ 38       Defendant contends the trial court erred when it refused to allow defendant to cross-
       examine Lewis Johnson about his alleged mental illness. Defendant argues Lewis suffered
       from bipolar and anxiety disorders and sometimes took medications for his illnesses
       (Seroquel and Prozac), which are both psychotropic medications that can affect his
       perception and memory. The trial court denied defendant’s request, finding any evidence of
       Lewis’s alleged mental illnesses lacking and speculative, other than a brief hospital stay for
       depression when he was 12 years old.
¶ 39       The mental health history of a witness can be relevant to assess the witness’s credibility.
       People v. Williams, 147 Ill. 2d 173, 237 (1991). The relevance of such evidence, however,
       must first be established before it is introduced and the burden is on the party seeking to
       introduce the evidence. Williams, 147 Ill. 2d at 237. We review the trial court’s
       determination regarding the admissibility of evidence for an abuse of discretion. People v.
       Illgen, 145 Ill. 2d 353, 364 (1991).
¶ 40       Here, the trial court’s ruling refusing to permit defendant to cross-examine Lewis about
       his alleged mental illness was not an abuse of discretion. The State indicated to the court that
       Lewis was not taking any medication and the defense could not point to any evidence or
       medical records that Lewis had been examined or diagnosed by a doctor as having any
       mental illness or had been prescribed any medication. The burden was on defendant to
       establish the relevancy of such evidence, if it existed at all, and defendant failed to meet that

                                                 -10-
       burden and failed to make an offer of proof to support his contention. We find no abuse of
       discretion in the trial court excluding the evidence.

¶ 41                   VI. Class X Offender (Out-of-State Prior Convictions)
¶ 42        Defendant contends the trial court improperly relied upon defendant’s prior out-of-state
       felony convictions, which qualified him for sentencing as a Class X offender. Defendant
       argues the State failed to prove his prior convictions from Minnesota qualified him to be
       sentenced as a Class X offender.
¶ 43        A defendant may be sentenced as a Class X offender when he is convicted of a Class 1
       or Class 2 felony, after having twice been convicted in state or federal court of an offense
       that contains the same elements as an offense now classified in Illinois as a Class 2 or greater
       class felony. 730 ILCS 5/5-5-3(c)(8) (West 2008). At defendant’s sentencing hearing, the
       State tendered certified copies of defendant’s prior felony convictions from Minnesota,
       which included burglary and discharge of a firearm from a vehicle. Defendant had been
       sentenced to a period of incarceration of 58 months for the firearm conviction. The State also
       noted defendant had two prior felony convictions (possession of a controlled substance and
       manufacture/delivery of cannabis), prior to the discharge of a firearm conviction, which
       would be the same crime in Illinois as unlawful use of a weapon by a felon, which is a Class
       2 felony. The court commented that with respect to the burglary conviction, it had reviewed
       the certified convictions tendered by the State, the common law definition of burglary, as
       well as the FBI report about the crime, which referred to a “dwelling in connection with the
       burglary charge,” and concluded defendant was eligible for Class X sentencing.
¶ 44        Here, defendant has not provided this court with any support for his contention that the
       trial court erred in finding him Class X eligible. Defendant has not included in the appellate
       record his certified prior convictions from Minnesota that were tendered to the court, which
       the court considered before imposing sentence. It is defendant’s burden to present the court
       with a sufficiently complete record to support a claim of error, and in the absence of such a
       record on appeal, we will presume the trial court’s order conformed with the law and had a
       sufficient factual basis. Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). The record on
       appeal does not support defendant’s contention that the trial court erred in finding defendant
       Class X eligible.

¶ 45                                   VII. Excessive Sentence
¶ 46        Defendant contends the trial court’s sentence of 18 years was excessive and the trial court
       failed to consider in mitigation defendant’s consistent work history, strong family ties and
       educational progress toward an associate of arts degree.
¶ 47        Before imposing sentence, the trial court stated it considered the evidence presented at
       trial, the presentence investigation report, the evidence offered in aggravation and mitigation,
       and defendant’s statement to the court and apology to the victim’s family. The court further
       considered defendant’s prior felony convictions and noted defendant had a “very serious
       background.”


                                                -11-
¶ 48        Sentencing decisions are entitled to great weight and deference. People v. Latona, 184
Ill. 2d 260, 272 (1998). In determining an appropriate sentence, the defendant’s history,
       character, rehabilitative potential, the seriousness of the offense, the need to protect society
       and the need for deterrence and punishment are to be considered. People v. Lamkey, 240 Ill.
       App. 3d 435, 441-42 (1992). When a sentence falls within the statutorily mandated
       guidelines, we presume it to be proper unless there is an affirmative showing that the
       sentence varies greatly from the purpose and spirit of the law, or is manifestly
       disproportionate to the nature of the offense. People v. Averett, 381 Ill. App. 3d 1001, 1020-
       21 (2008). A reviewing court may reduce a sentence imposed by the trial court only when
       the record affirmatively shows that the trial court abused its discretion. People v. Perruquet,
       68 Ill. 2d 149, 154 (1977). Absent an abuse of discretion, we should not substitute our
       judgment for that of the trial court. People v. Jones, 323 Ill. App. 3d 451, 460 (2001).
¶ 49        Here, we cannot say that there was an abuse of discretion. Defendant was convicted of
       the Class 1 felony offense of second degree murder (720 ILCS 5/9-2 (West 2008)), but based
       on his criminal history, was sentenced as a Class X offender (730 ILCS 5/5-5-3(c)(8) (West
       2008)), which carries a sentencing range of 6 to 30 years (730 ILCS 5/5-8-1(a)(3) (West
       2008)). Defendant’s 18-year sentence is within the range of the statutorily mandated
       guidelines. His sentence neither varies greatly from the purpose and spirit of the law nor is
       it manifestly disproportionate to the nature of the offense.
¶ 50        Accordingly, we affirm the judgment of the trial court.

¶ 51      Affirmed.




                                                -12-